Exhibit 99.1 Eagle Rock Energy Partners, L.P. Reports Quarterly Results HOUSTON(BUSINESS WIRE)Aug. 13, 2007Eagle Rock Energy Partners, L.P. (Nasdaq:EROC) today reported its financial results for the second quarter ended June 30, 2007. For the second quarter of 2007, the Partnership reported $200.0 million of revenues as compared to $114.9 million for the second quarter of 2006, mainly reflecting the two month impact of the Montierra and Laser acquisitions completed in late April and early May, respectively. The Partnership reported a net loss of $23.8 million for the second quarter, compared to a net loss of $9.0 million for the same period in 2006. Included in the net loss for the June 2007 and 2006 quarters were non-cash, unrealized risk management activities with an increase to net loss of $22.3 million and $15.8 million, respectively. In addition, the Partnership incurred higher depreciation, depletion and amortization expenses resulting from the Montierra and Laser acquisitions of $3.1 million between periods, and higher interest expense of $6.2 million as a result of draws from the Partnership's revolver facility used to finance the Tyler County Pipeline extension and Red Deer processing plant projects. Adjusted EBITDA for the second quarter of 2007 was $22.2 million as compared to $20.9 million for the June 2006 quarter. Contributing to the lower than expected Adjusted EBITDA number in the second quarter of 2007 was an unscheduled plant turnaround during May, 2007 in the Texas Panhandle which impacted throughput volumes, NGL recoveries and increased the Partnership's short natural gas position. General and administrative expense increased by $2.3 million with respect to the second quarter of 2006, due to the additional costs of being a publicly-traded partnership, and the Montierra and Laser acquisitions. Operating costs increased by $2.3 million from the same period, also reflecting the added operation expenses from these acquisitions and the plant turnaround. "We had a challenging second quarter mainly as a result of the unscheduled turnaround of our Arrington processing facility in the Texas Panhandle which impacted our throughput volumes, revenues and short natural gas position," said Joseph A. Mills, chairman and chief executive officer. "As a result of the turnaround during the month of May, however, our NGL recoveries and operating reliability at the Arrington facility have significantly improved and are expected to favorably impact our results going forward. Our Montierra and Laser acquisitions, the benefit of which was only realized during two months in the current quarter, performed according to plan and have continued to favorably impact our results. We completed the Red Deer processing plant in late June, adding an additional 20 MMcfd of processing capacity to our Texas Panhandle System. The plant is currently operating at capacity, validating our expected volume growth in the area." Segment profit for the current year second quarter is $10.1 million as compared to $18.6 million for the prior year second quarter. The segment profit decrease in the current quarter resulted primarily from an unfavorable change in non-cash, unrealized risk-management activities recorded in revenues in the current period. Mills added, "With the recent completion of the Escambia Asset Company ("EAC") and Redman acquisitions, both of which are not reflected in this quarter's numbers, we are now solidly established in the upstream segment and expanding our growth towards operated upstream properties. These acquisitions are immediately accretive to our financial results starting in August and we continue to expect an increase in distribution coverage and distribution per unit for the fourth quarter of 2007, as previously disclosed. With $331.5 million raised through private equity placements since May 2007, our balance sheet is strong, allowing us significant financial flexibility to continue to pursue our growth strategies, in the face of tightening credit markets. Our pro forma 2007 EBITDA, adjusting our recent acquisitions' expected contribution as if all transactions occurred at the beginning of the year, is expected to be $193 million based on our current asset base." Eagle Rock will host a conference call to discuss financial results on Wednesday, August 15, 2007, at 10 a.m. CT (11 a.m. ET). Interested parties may listen live over the Internet or via telephone. To participate live over the Internet, access the company's Web site at www.eaglerockenergy.com. To participate by telephone, the call in number is 866-831-5605, confirmation code 79851645. Please call five minutes prior to the scheduled start time. An audio replay of the conference call will also be available for seven days by dialing 888-286-8010, confirmation code 51502064. A replay and transcript will also be available by accessing the company's Web site. Eagle Rock Energy Partners, L.P. is a growth-oriented midstream and upstream energy partnership engaged in the businesses of: (i) gathering, compressing, treating, processing, transporting and selling natural gas, (ii) fractionating and transporting natural gas liquids, and (iii) acquiring, developing, and producing oil and gas interests. Its corporate office is located in Houston, Texas. Adjusted EBITDA is defined as net income (loss) plus income tax, interest-net, depreciation and amortization expense, other non-cash operating expenses less non realized revenues risk management loss (gain) activities and less net income from discontinued operations. This press release may include "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the partnership expects, believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made by the partnership based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate under the circumstances. Such statements are subject to a number of assumptions, risks and uncertainties, many of which are beyond the control of the partnership, which may cause the partnership's actual results to differ materially from those implied or expressed by the forward-looking statements. Eagle Rock Energy Partners, L.P. Consolidated Statements of Operations (unaudited) Three Months Six Months Ended June 30, Ended June 30, ($ in thousands) 2007 2006 2007 2006 REVENUE: Natural gas liquids sales $ 72,616 $ 65,213 $ 124,311 $ 111,917 Natural gas sales 132,795 45,905 181,067 99,186 Condensate 11,785 14,867 21,939 29,069 Gathering, compression and processing fees 6,883 3,925 11,166 5,946 Loss gain on risk management instruments (27,255 ) (15,171 ) (34,897 ) (35,241 ) Royalty income 3,121 - 3,121 - Lease and bonus rental income 71 - 71 - Other income - 147 - 327 Total revenue 200,016 114,886 306,778 211,204 COSTS AND EXPENSES: Cost of natural gas and natural gas liquids $ 189,939 $ 96,245 $ 280,575 $ 188,236 Operations and maintenance 11,397 9,115 19,320 14,798 General and administrative 5,898 3,557 10,821 6,010 Other - - 1,711 - Depreciation and amortization 14,149 11,001 25,779 20,215 Total costs and expenses 221,383 119,919 338,206 229,259 OPERATING LOSS: $ (21,367 ) $ (5,033 ) $ (31,428 ) $ (18,055 ) Other Income (Expense): Interest income 176 - 300 40 Other income 91 - 91 - Interest expense (2,172 ) (3,429 ) (10,028 ) (5,963 ) Other expense (255 ) - (1,966 ) - Total other (expense) income (2,160 ) (3,429 ) (11,603 ) (5,923 ) LOSS BEFORE INCOME TAXES $ (23,527 ) $ (8,461 ) $ (43,031 ) $ (23,978 ) State income tax provision 256 508 420 508 NET LOSS $ (23,783 ) $ (8,969 ) $ (43,451 ) $ (24,486 ) Eagle Rock Energy Partners, L.P. Consolidated Balance Sheets (unaudited) ($ in thousands) June 30 December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 2,296 $ 10,581 Cash advances to affiliates 10,665 - Accounts receivable 106,034 43,567 Risk management assets - 13,837 Prepayments and other current assets 1,626 2,679 Total current assets 120,621 70,664 Property plant and equipment - net 832,857 554,063 Intangible assets - net 155,670 130,001 Risk management assets 20,700 17,373 Other assets 12,076 7,800 Total assets $ 1,141,924 $ 779,901 Liabilities and Members' Equity Current liabilities: Accounts payable $ 111,518 $ 49,558 Accrued liabilities 15,099 7,996 Risk management liabilities 7,802 1,005 Total current liabilities 134,419 58,559 Long-term debt 422,131 405,731 Asset retirement obligations 1,947 1,819 Deferred state tax liability 1,822 1,229 Risk management liabilities 38,526 - Other 145 20,576 Members' equity Common unit holders 395,981 116,283 Subordinated unit holders 148,624 176,248 General partner (1,671 ) (544 ) Total members' equity 542,934 291,987 Total Liabilities and Members' Equity $ 1,141,924 $ 779,901 Eagle Rock Energy Partners, L.P. Results of Operations ($ in thousands) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Sales of natural gas, NGLs and condensate $ 217,196 $ 125,985 $ 327,317 $ 240,172 Gathering and treating services 6,883 3,925 11,166 5946 Risk management instruments-realized transactions 1,502 (241 ) 4,501 570 Risk management instruments-unrealized (28,757 ) (14,930 ) (39,398 ) (35,811 ) Royalty income 3,121 - 3,121 - Lease and bonus rental income 71 - 71 - Other income - 147 - 327 Total operating revenues 200,016 114,886 306,778 211,204 Purchase of natural gas and NGLs 189,939 96,245 280,575 188,236 Segment profit 10,077 18,641 26,203 22,968 Operations and maintenance expense 11,397 9,115 19,320 14,798 General and administrative expense 5,898 3,557 10,821 6,010 Other (income)/expense (91 ) - 1,620 - Depreciation and amortization expense 14,149 11,001 25,779 20,215 Interest- net including realized risk management instruments 8,736 2,566 16,568 10,035 Unrealized risk management interest related instruments (6,485 ) 863 (4,874 ) (4,112 ) State income tax provision 256 508 420 508 Net loss $ (23,783 ) $ (8,969 ) $ (43,451 ) $ (24,486 ) Adjusted EBITDA $ 22,159 $ 20,899 $ 36,252 $ 38,011 GAAP to Non GAAP Reconciliations Segment Profit reconciliation to Net Loss: Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Segment Profit $ 10,077 $ 18,641 $ 26,203 $ 22,968 Less Operations and maintenance expense 11,397 9,115 19,320 14,797 General and administrative expense 5,898 3,557 10,821 6,010 Other (income)/expense (91 ) - 1,620 - Depreciation and amortization expense 14,149 11,001 25,779 20,215 Interest- net including realized risk management instruments 8,736 2,566 16,568 10,036 Unrealized risk management interest related instruments (6,485 ) 863 (4,874 ) (4,112 ) State income tax provision 256 508 420 508 Net loss as reported $ (23,783 ) $ (8,969 ) $ (43,451 ) $ (24,486 ) Adjusted EBITDA reconciliation to Net Income Loss: Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Adjusted EBITDA $ 22,159 $ 20,899 $ 36,252 $ 38,011 Less State income tax provision 256 508 420 508 Interest- net including realized risk management instruments 8,736 2,566 16,568 10,036 Unrealized risk management interest related instruments (6,485 ) 863 (4,874 ) (4,112 ) Depreciation and amortization expense 14,149 11,001 25,779 20,215 Restricted units amortization expense 620 - 792 - Other (income)/expense (91 ) - 1,620 40 Plus Risk management instrument-unrealized (28,757 ) (14,930 ) (39,398 ) (35,811 ) Net loss as reported $ (23,873 ) $ (27,862 ) $ (43,451 ) $ (24,486 ) Quarter Ended Quarter Ended Six Months Ended Six Months Ended June 2007 June 2006 June 2007 June 2006 Operational Information Gas gathering volumes- mcf/d average Texas Panhandle 138,032 146,508 138,544 145,086 East Texas 96,064 82,927 93,784 64,551 Total 234,096 229,435 232,328 209,637 NGLs/Condensate equity gallons Texas Panhandle 21,641,964 23,667,521 41,634,155 47,974,890 East Texas 4,303,521 4,599,167 7,310,898 6,656,598 Total 25,945,485 28,266,688 48,945,053 54,631,488 Natural gas short position-mmbtu/d average Texas Panhandle (9,320 ) (8,096 ) (7,919 ) (7,977 ) East Texas (222 ) 1,931 1,225 834 Total (9,542 ) (6,165 ) (6,694 ) (7,143 ) Key Index prices - average Oil $ 65.08 $ 70.66 $ 61.71 $ 67.04 NGL - average pricing/gallon $ 1.21 $ 1.11 $ 1.11 $ 1.07 Natural gas $ 7.55 $ 6.78 $ 7.16 $ 7.88
